
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6025
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 28, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To provide for annual reports on the status
		  of operational control of the international land and maritime borders of the
		  United States and unlawful entries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mandatory Operational Control
			 Reporting and Performance Measures Act of 2012.
		2.Annual reports on
			 operational control of international land and maritime borders
			(a)In
			 generalThe Secretary of
			 Homeland Security shall submit to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate, as part of the Department of Homeland
			 Security’s Annual Performance Report, an annual report on the number of miles
			 of the international land and maritime border between the United States and
			 Canada and the United States and Mexico that are under operational control of
			 the Department, cumulatively and by sector.
			(b)Estimates of
			 unlawful entriesEach report under subsection (a) shall include
			 the estimated number of unlawful entries between ports of entry along the
			 international land and maritime borders of the United States during the period
			 covered by the report, determined using all available sources of data.
			(c)Independent
			 evaluationThe Secretary of Homeland Security shall make
			 available to the Government Accountability Office the data and methodology used
			 to compile the statistics used in preparing each report under subsection (a),
			 to ensure the suitability and statistical validity of such data and
			 methodology.
			(d)Terminology and
			 methodologyExcept as
			 provided in subsection (e), for purposes of consistent usage of terminology and
			 methodology in the annual reports required under subsection (a), the Secretary
			 of Homeland Security shall use the methodology used to measure such operational
			 control in accordance with the Department’s Annual Performance Reports for each
			 of fiscal years 2008 through 2010.
			(e)Alternate
			 terminology and methodologyThe Secretary of Homeland Security shall
			 use the terminology and methodology described in subsection (d) until such time
			 as an alternate terminology and methodology is—
				(1)required by an Act
			 of Congress; or
				(2)certified as
			 suitable and statistically valid by a Department of Energy National Laboratory
			 with prior expertise in border security.
				
	
		
			Passed the House of
			 Representatives November 27, 2012.
			Karen L. Haas,
			Clerk
		
	
